Citation Nr: 0123806	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

In April 1982, the Regional Office (RO) denied the veteran 
entitlement to service connection for a mental disorder.  
Although notified of the decision and informed of his 
appellate rights, he did not appeal the decision.  In April 
1984, the RO issued a rating decision, which denied a request 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder; after notification of his 
appellate and procedural rights, the veteran did not appeal.  
In January 1996, the veteran requested that his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, be reopened.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) RO in Boise, Idaho, which 
found that new and material evidence had not been submitted 
warranting reopening the claim for an acquired psychiatric 
disorder, including PTSD.  The veteran appealed.  

In November 1998, the Board held the RO's unappealed April 
1984 decision was final; the evidence added to the record 
since the April 1984 decision was new and material to warrant 
reopening the claim for service connection for an acquired 
psychiatric disorder, to include PTSD; and remanded the case 
to the RO for further development and initial de novo 
consideration of the claim.  The claim was subsequently 
denied by the RO and returned to the Board.  

The Board remanded the case to the RO in December 1999 for 
further development and to have the veteran undergo a VA 
psychiatric examination.  After accomplishing the directives 
contained in the remand, the RO denied the claim, which was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  An acquired psychiatric disability, currently diagnosed 
as schizoaffective disorder, bipolar type, was first shown 
two years after the veteran was separated from active duty 
service and there is no medical opinion of a nexus or link 
between schizoaffective disorder, bipolar type, and the 
veteran's active duty service.  

3.  The evidence does not contain a medical diagnosis of PTSD 
that is based on an in-service verified stressor.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was 
neither incurred in nor aggravated by active duty service; 
and a psychosis cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.304 (1996 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The veteran presently contends that he has an acquired 
psychiatric disorder, which he maintains was either first 
manifest while he was on active duty or, in the alternative, 
that he has PTSD due to a stressful incident that occurred 
while he was on active duty.  In such cases, the VA has a 
duty to assist the veteran in developing facts that are 
pertinent to his claim.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiply 
occasions of the evidence necessary to complete his 
application for service connection for an acquired 
psychiatric disability, including PTSD.  The evidence of 
record includes that veteran's service medical records, 
records of treatment following service, statements from 
treating physicians, reports of VA rating examinations and 
personal statements made by the veteran in support of his 
claims.  In addition, the RO has sent letters to the veteran 
advising him of the type of evidence required to complete his 
claim and the veteran has responded by identifying all health 
care providers who have rendered treatment pertaining to his 
claimed disability.  A summary of his claimed stressors has 
been sent to the United States Armed Service Center for 
Research of Unit Records (USASCRUR) for corroboration.  He 
was present and gave testimony during a personal hearing held 
at the RO before a hearing officer.  The Board is unaware of 
any additional evidence that is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Factual Background

The veteran's service medical records show that he was seen 
in June 1977 by a psychiatrist because of an observed change 
in his affect and dress over the past month.  No psychotic or 
neurotic disorder was found and he was returned to duty.  No 
subsequent complaints or symptoms were noted pertaining to an 
acquired psychiatric disorder.  The report of his August 1979 
separation examination shows that he was psychiatrically 
normal.  

The veteran's VA outpatient treatment reports for June 1980 
to February 1984 show that, in June 1980, he was seen at the 
medical facility as a walk-in who appeared agitated, angry 
and hostile.  He was poorly oriented as to person, place and 
time.  He had grandiose, paranoid ideation.  The diagnosis 
was situational reaction.  

VA hospitalization reports for November 9, 1981 show that he 
was admitted and diagnosed with atypical psychosis, 
alcoholism, and schizoid personality disorder.  He insisted 
on leaving the same day against medical advice.  In early 
December 1981, he was readmitted to the hospital and treated 
for intermittent explosive disorder, atypical psychosis, and 
schizoid personality disorder.  

Subsequent medical records, for various periods between 1981 
and 2001, including numerous VA and private hospitalization 
and outpatient treatment reports showing treatment for his 
psychiatric condition, variously diagnosed as schizoaffective 
illness, atypical psychosis, schizoid personality disorder, 
and bipolar disorder.  

In December 1995, the veteran was hospitalized in a private 
facility and treated for bipolar affective disorder, manic.  
While hospitalized, he exhibited evidence of delusional 
content related to a previous incident in the Navy.  The 
veteran related that he was on an aircraft carrier when a 
pilot crashed his plane, which was witnessed by the veteran 
and for which he felt some responsibility.  

The veteran's VA outpatient treatment reports for January 
1996 to September 1997 indicate that, in January 1996, he 
stated that he was an electrician's mate on an aircraft 
carrier and an incident occurred where the catapult equipment 
sent a jet into the water and killed the pilot.  He stated 
that he felt partly responsible for this incident, that he 
had been very upset by it and that he had seen a psychiatrist 
on board ship at the time.  He also claimed having flashbacks 
of the incident.  In later statements, he related that he had 
not actually witnessed the incident and that he was not 
actually involved in the incident, except that he had worked 
on the that particular catapult at some time before the 
incident, and that he did not feel responsible for the 
accident.  At the time of these statements, he was being 
treated for bipolar mood disorder.  

In mid-November 1996, the veteran was hospitalized at a VA 
facility and treated for bipolar mood disorder, manic versus 
mixed episode.  In December 1996, the veteran's VA outpatient 
report notes that he was interested in having his diagnosis 
changed from bipolar disorder to PTSD.  At the time, he 
underwent an outpatient treatment intake psychiatric 
examination.  The report of that examination notes that the 
examiner indicated the veteran's chart was unavailable.  
During the examination, the veteran related that he felt 
guilty and responsible for the death of a pilot due to the 
malfunction of a catapult machine that he repaired.  His 
symptoms included decreased sleep with middle of the night 
awakenings.  He felt irritable and acknowledged being too 
assertive.  He denied auditory or visual hallucinations.  He 
had some depression but no suicidal thoughts.  The diagnoses 
were bipolar disorder, mixed, and post-traumatic stress 
disorder versus post-traumatic stress syndrome; however, 
psychological testing was done which reported there was no 
pattern seen to support a diagnosis of PTSD. 

The report of a VA social worker, dated May 12, 1998, 
following examination of the veteran, contains the diagnoses 
of manic depression, explosive disorder, and PTSD.  In a VA 
outpatient treatment report, dated May 27, 1998, authored by 
the veteran's treating physician, noted that the veteran had 
telephoned to request clarification of his diagnosis for the 
purposes of service connection.  The diagnoses given were 
schizoaffective disorder, PTSD (military-related to 
witnessing a plane crash).  The same physician, in a VA 
outpatient treatment report of June 3, 1999, noted that the 
veteran did not fit the full criteria for PTSD, but had some 
criteria for PTSD, and that the veteran also had 
schizoaffective disorder, currently depressed with both 
grandiose and paranoid delusions.  

The veteran served on active duty from September 1976 to 
September 1979, which is peacetime service.  The veteran's 
military records show that he served in the United States 
Navy aborad the aircraft carrier USS John F. Kennedy.  During 
the course of medical evaluations, in correspondence, and in 
his testimony presented at a personal hearing, he identified 
an airplane crash as his stressor to support his claim for 
PTSD.  In this regard, the Board notes that the crash has 
been variously reported as having occurred in February 1978, 
the spring of 1978, September-October 1977, or June 1978.  
The veteran claimed the incident happened off the Virginia 
coast.  

Verification of the veteran's claimed stressor was requested 
of the USASCRUR.  In response, received in May 2001, copies 
of the aircraft carrier's command histories were received, 
which document the ship's locations, missions, operations and 
significant activities during the period.  The documents note 
that on May 11, 1977, an aircraft was lost at sea during 
light operations following a launch on the carrier.  The 
pilot was recovered uninjured.  The periods of September-
October 1977 and February-June 1978 were reviewed but the 
ship's logs do not document any aircraft crashes with 
casualties during those periods.  

Pursuant to the Board's December 1999 remand, the veteran 
underwent VA psychiatric examination in June 2001 to 
determine the nature and likely etiology of any psychiatric 
disorder present.  His claims file was reviewed by the 
examiner and, following the examination, the psychiatrist 
offered that the veteran reported a variety of signs and 
symptoms resulting in a diagnosis of schizoaffective 
disorder, bipolar type.  The stressors were relative to the 
veteran's social environment, occupational stressors, 
financial stressors, and stressors with regard to access to 
healthcare services.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In addition, for purposes of presumptive service 
connection, if a psychosis is manifest to a degree of 10 
percent within one year after separation from service, that 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage , 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  See Savage , 10 
Vet. App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.  

In the veteran's case, although seen by a psychiatrist while 
on active duty, no psychotic or neurotic disorder was found 
and he was returned to duty.  It is not until over two years 
after his separation from active duty that a psychosis was 
first noted.  Since that time, he has been hospitalized on 
numerous occasions and treated for a psychosis, variously 
diagnosed as schizoaffective illness, atypical psychosis, 
schizoid personality disorder, and bipolar disorder.  The 
most recent diagnosis, based on examination of the veteran 
and review of his records, is schizoaffective disorder, 
bipolar type.  In review of the veteran's numerous medical 
records, no where is there found a medical opinion of a nexus 
or link between his currently diagnosed psychosis and his 
military service.  Also, the veteran has not presented 
evidence of a medical opinion of such etiological 
relationship.  While the veteran does currently have a 
diagnosed psychosis, it was not incurred in or aggravated by 
his active duty service.  

While the veteran may well believe that his currently 
diagnosed psychosis, schizoaffective disorder, bipolar type, 
is associated with his military service, the Board emphasizes 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  As the veteran is a lay person 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter (here medical 
causation); hence, his contentions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In the alternative, the veteran claims that he has PTSD as 
the result of a stressful incident that took place while he 
was on active duty in the Navy.  Essentially, he maintains 
that, while serving on an aircraft carrier off the Virginia 
coast, a catapult on which he had worked sent a jet plane 
into the water and the pilot was killed.  He claims he feels 
partially responsible for the incident and has had flashbacks 
of this incident as far back as the 1980's.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, all of his active military service was 
during a period of peacetime.  The evidence does not 
establish that he was engaged in combat with the enemy; 
hence, corroboration of the occurrence of specific claimed 
in-service stressful events is necessary.  The medical 
evidence does include diagnoses of PTSD, albeit, based on 
information received from the veteran and not from an 
examination of the record.  Nevertheless, the record does 
contain medical evidence diagnosing the condition, with a 
link, established by medical evidence, between the current 
symptoms and a claimed in-service stressor.  However, there 
is no credible supporting evidence that the only claimed in-
service stressor ever occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  See also Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (holding that credible supporting evidence of the 
actual occurrence of the in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence). 

The veteran's claimed in-service stressor was sent to 
USASCRUR for verification, but the in-service stressor could 
not be verified.  The aircraft carrier's command histories 
and deck logs for the period the veteran served aboard the 
vessel do not document any aircraft crash where any pilot was 
killed.  

Applying the relevant law and regulation pertaining to 
establishing service connection for PTSD, either that in 
effect prior to June 18, 1999, or as amended, effective June 
18, 1999 (retroactive to March 7, 1997), since the veteran is 
not a combat veteran, the criteria for service connection for 
PTSD have not been met, in the absence of credible supporting 
evidence that the claimed stressor occurred.  Service 
connection for PTSD is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for an acquired psychiatric 
disorder, to include PTSD.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

